Citation Nr: 0738485	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment with deficiencies in most areas due to 
such symptoms as suicidal ideation, medication-controlled 
depression, sleep impairment with nightmares, neglect of 
personal appearance and hygiene, impaired impulse control 
with unprovoked irritability, intermittently illogical, 
obscure or irrelevant speech and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2004.  The 
RO's February 2004 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A.   
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Poplar 
Bluff VA Medical Center (Poplar Bluff VAMC) and St. Louis VA 
Medical Center (St. Louis VAMC) have also been obtained.  The 
appellant has provided statements from Dr. Bray of the 
Pershing VA Medical Center and treatment records from the 
Ozarks Medical Center (OMC) and Missouri Department of Mental 
Health (DMH).  The veteran was afforded VA examinations in 
June 2005 and January 2006.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The veteran's PTSD is currently evaluated as 50 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
Under this diagnostic code, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 70 percent evaluation, but 
no more, for PTSD.  In this regard, June 2005 and January 
2006 VA examination reports, VA treatment records, private 
medical records and private medical opinions indicate that 
the veteran's PTSD is characterized by suicidal ideation, 
intermittent illogical, obscure or irrelevant speech, 
depression, chronic sleep impairment with nightmares, 
unprovoked irritability, social isolation, neglect of 
personal appearance and hygiene and an inability to establish 
and maintain effective social relationships.  As will be 
discussed below, such symptoms indicate occupational and 
social impairment which is suggestive of a 70 percent 
disability evaluation.  However, such evidence does not 
demonstrate symptomatology severe enough to merit a 100 
percent evaluation.

The Board observes that the veteran was involuntarily 
hospitalized twice for suicidal precautions, once in March 
2004 after attempting suicide and again in July 2005 with 
suicidal ideations.  Similarly, an August 2004 evaluation by 
Dr. Bray indicates the veteran suffers from chronic suicidal 
ideation.  Moreover, there are periodic notations throughout 
the evidence of record that the veteran has suicidal 
ideations with no plan.  The Board notes that suicidal 
ideation is a symptom more consistent with a 70 percent 
evaluation, and that these examination reports indicate that 
the veteran appears to meet this criterion.  However, there 
is also evidence in the veteran's VA treatment records that 
he reported no suicidal ideation in August 2003, September 
2005, February and June 2006 and at both the June 2005 and 
January 2006 VA examinations.  Generally, the Board finds 
contemporaneous medical evidence such as the veteran's VA 
medical records and examinations to be the most probative.  
However, due to the veteran's history of past suicidal 
ideation and his current symptomatology, the Board concludes 
that there is a genuine equipoise regarding whether he has 
suicidal ideation consistent with a 70 percent evaluation.  
Thus, the Board will grant the veteran the benefit of the 
doubt in accordance with 38 U.S.C.A. § 5107(b) (West 2002), 
and find that the evidence demonstrates that he has sucidial 
ideation as contemplated by the rating criteria for a 70 
percent evaluation.

The Board also observes that the evidence of record 
demonstrates that the veteran has an inability to establish 
and maintain effective relationships.  Dr. Bray's February 
2006 statement indicates the veteran's PTSD causes "serious 
impariment" in social functioning.  In addition, although he 
has been married to his wife for forty years, the veteran has 
alienated himself from his four children.  The veteran has 
also shown impaired impulse control.  For example, June 2006 
VA treatment records show the veteran to be very hostile and 
inappropriate to the point his psychiatrist was inclined to 
discharge him as a patient.  Finally, the Board notes that 
Dr. Bray's August 2004 statement indicates the veteran 
becomes disoriented at times and maintains hygiene only with 
the encouragement of his wife.  All of the symptomatology 
described above is consistent with a 70 percent disability 
evaluation.

Also of record are numerous Global Assessment Functioning 
(GAF).  GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  The Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) contemplates that the GAF 
scale will be used to gauge a person's level of functioning 
at the time of the evaluation (i.e., the current period) 
because ratings of current functioning will generally reflect 
the need for treatment or care.  The Board notes that while 
GAF scores are probative of the veteran's level of 
impairment, they are not to be viewed outside the context of 
the entire record.  Therefore, they will not be relied upon 
as the sole basis for an increased disability rating.

The veteran's GAF scores have fluctuated significantly 
throughout the rating period.  June 2005 and January 2006 VA 
examiners assigned the veteran a GAF score of 60 to 65 and 
60, repsectively.  GAF scores noted in the veteran's 
treatment records vary from 80 in December 2003 to 39 to 42 
in May 2004.  Likewise, the veteran was assigned a GAF score 
of 41 to 43 in August 2005 and 75 in September 2005.  A GAF 
score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social occupations, 
or school functioning (e.g., no friends, unable to keep a 
job).  GAF scores ranging between 61 and 70 indicate some 
mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household).  With respect to GAF scores, when viewing the 
evidence in its entirety, the Board concludes that there is a 
genuine equipoise regarding the appropriate GAF score in this 
case.  Thus, the Board will grant the veteran the benefit of 
the doubt in accordance with 38 U.S.C.A. § 5107(b), and 
consider the veteran's GAF score to be in a range from 41 to 
50, which is consistent with a 70 percent evaluation and the 
symptomatology contemplated by such evaluation.

The Board acknowledges that the veteran does not meet all of 
the criteria for a 70 percent disability evaluation.  For 
example, there is no evidence of obsessional rituals, near-
continus panic or depression or periods of violence.  
However, there is evidence that he has sucidical ideation, 
some level of depression, impaired impulse control with 
unprovoked irritability, a neglect of personal appearance and 
hygiene and an inability to establish and maintain effective 
relationships.  Also of record are GAF scores consistent with 
serious impairment.  Under such circumstances, the Board 
concludes that the veteran meets the criteria for a 70 
percent evaluation.  

With respect to whether his symptomatology warrants a 100 
percent evaluation, the Board observes that the evidence does 
not demonstrate sufficient symptomatology associated with a 
100 percent evaluation to warrant a rating higher than 70 
percent.  In this regard, the Board observes that there is no 
evidence of gross impairment in thought process or 
communication.  Both the June 2005 and January 2006 VA 
examination reports note the veteran's speech to be clear and 
discernable.

Additionally, the veteran's treatment records and examination 
reports are absent notations of persistent delusions or 
hallucinations, a symptom contemplated by a 100 percent 
evaluation.  There is also no evidence of grossly 
inappropriate behavior.  The June 2005 and January 2006 VA 
examination reports indicate that the veteran was alert and 
oriented to person, place, and time; thus, he does not meet 
this criterion for a 100 percent evaluation.    Finally, 
there is no evidence that the veteran has memory loss for 
names of close relatives, or his own name.  

The Board acknowledges that the evidence of record 
demonstrates that the veteran may be in persistent danger of 
hurting himself.  There is ample evidence that he 
occasionally burns himself with cigarettes in order to feel 
pain.  However, such symptomatology alone is insufficient to 
warrant a 100 percent evaluation.  Also, the GAF scores 
discussed above do not support a 100 percent evaluation.  

Overall, the evidence discussed above, to include the GAF 
scores, supports no more than a 70 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran demonstrates some symptomology that may be more 
consistent with a 100 percent evaluation; however, his 
overall disability picture does not warrant a higher rating 
in excess of 70 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 70 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an evaluation of 70 percent, but not greater, 
for PTSD is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


